Citation Nr: 0024493	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran continues to be incompetent for handling 
disbursement of funds.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1975 and from February 1977 to August 1978.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which determined that the veteran remained 
incompetent to handle disbursement of funds.  A notice of 
disagreement was received in September 1998.  A statement of 
the case was issued in November 1998.  The veteran filed a 
substantive appeal in May 1999.  

The veteran's recent correspondence, forwarded by his 
Senator, contains claims for (1) an earlier effective date 
for compensation for his service-connected disability, and 
(2) appointment of his mother as his benefits payee.  These 
claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2.  As a result of totally disabling schizophrenia, the 
veteran lacks the mental capacity to contract or manage his 
own affairs including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The appellant is mentally incompetent for VA benefit 
purposes.  38 C.F.R. § 3.353 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Validity of the Notice of Disagreement

In this case, the veteran's representative argues that the 
claim is not properly before the Board because, under the 
provisions of 38 C.F.R. § 3.353, the RO should have rejected 
the notice of disagreement that the veteran filed.  The 
representative requests that the claim be dismissed if it is 
found that the veteran did not have the ability to file the 
notice of disagreement. 

A notice of disagreement may be filed by a claimant 
personally, or by his or her representative if a proper Power 
of Attorney or declaration of representation, as applicable, 
is on record or accompanies such notice of disagreement or 
substantive appeal.  If an appeal is not filed by a claimant 
or by his or her representative, and the claimant is rated 
incompetent by the Department of Veterans Affairs or has a 
physical, mental, or legal disability which prevents the 
filing of an appeal on his or her own behalf, a notice of 
disagreement and a substantive appeal may be filed by a 
fiduciary appointed to manage the claimant's affairs by the 
Department of Veterans Affairs or a court, or by a person 
acting as next friend if the appointed fiduciary fails to 
take needed action or no fiduciary has been appointed.  
Notwithstanding the fact that a fiduciary may have been 
appointed for a claimant, an appeal filed by a claimant will 
be accepted.  38 C.F.R. § 20.301 (1999).

A notice of disagreement may be withdrawn in writing before a 
timely substantive appeal is filed.  38 C.F.R. § 20.204(a) 
(1999).  Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a notice of disagreement or substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  The agency of original 
jurisdiction may not withdraw a notice of disagreement or 
substantive appeal after filing either or both.  

In this case, it is clear that the veteran personally filed 
his notice of disagreement as he is allowed to do under 
38 C.F.R. § 20.301(a).  If a veteran is incompetent, the 
fiduciary or next friend may act on the veteran's behalf; but 
nothing in § 3.353 or § 20.301 explicitly or implicitly 
prohibits the veteran from filing a notice of disagreement.  
Furthermore, 38 C.F.R. § 20.204(a) explicitly requires the 
appellant to give written consent to a representative in 
order to withdraw a notice of disagreement, and that is not 
the case here.  Therefore, the Board finds that the RO was 
correct to accept the notice of disagreement and the that the 
representative's statement does not constitute a withdrawal 
of the appeal. 


Incompetency to Handle Disbursement of VA Benefits

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a). 

The pertinent VA regulatory provision provides that rating 
agencies are authorized to make official determinations of 
incompetency for VA purposes.  Unless the medical evidence is 
clear, convincing and leaves no doubt as to the person's 
incompetency, a determination of incompetency will not be 
made without a definite expression regarding the question by 
the responsible medical authorities.  Where there is doubt as 
to whether the beneficiary is capable of administering his or 
her funds, such doubt will be resolved in favor of 
competency.  Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and the right to a hearing.  38 C.F.R. § 
3.353 (1999).

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  Such determinations will be 
controlling for purposes of direct payment of current 
benefits.  The rating agency will consider findings of the 
Veterans Services Officer of jurisdiction, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Determinations 
relevant to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  When there 
is doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  38 C.F.R. § 3.353 (1999).

In an April 1993 decision, the Board granted the claim of 
entitlement to service connection for paranoid schizophrenia.  
This decision was implemented by the RO in September 1993, 
and a disability evaluation of 50 percent was assigned from 
March 1990.  In May 1994, the RO assigned a 100 percent 
evaluation for this disability from February to April 1994 
(at which time the 50 percent evaluation would be reinstated) 
based on a period of hospitalization when he was 
involuntarily admitted for multiple complaints including that 
he exposed himself to his mother and that he was a fire 
hazard.

In September 1994, the RO increased this rating to 100 
percent disabling based on a contemporaneous VA examination, 
wherein it was noted that the veteran related throwing money 
in the street, having multiple cars repossessed, and abusing 
alcohol.  The diagnosis noted on this examination was 
schizophrenia, paranoid, chronic.  The examiner noted that 
the veteran's ability to manage his benefit payments in his 
best interest without restriction appeared to be questionable 
at that time.  Based on this determination, the RO also 
proposed that the veteran be rated incompetent for the 
purpose of payment of VA benefits.  In compliance with 
38 C.F.R. § 3.353, the veteran was properly notified of this 
proposal and his right to a personal hearing by letter dated 
in September 1994.  As no response was received from the 
veteran, in a March 1995 decision, the RO found that the 
veteran was incompetent for purpose of payment for VA 
benefits.  The decision was not appealed. 

In a July 1997 decision, the Board found that the veteran 
continued to be incompetent for VA benefits purposes.  In 
that decision, the Board discussed findings made on VA 
examination in April 1996.  In that report, the examiner 
commented that the veteran had been suffering from a 
longstanding mental disorder.  The examiner further noted 
that when the veteran does not take his medication, he 
suffers from relapses and becomes loud but not assaultive.  
When he does take his medication, he appears somewhat placid 
and is able to take care of himself on day to day basis.  The 
examiner concluded that this is likely to continue as long as 
the veteran is not subject to any stress or pressure.  At 
that time, the veteran appeared to be well stabilized on his 
medications and was not abusing alcohol.  The examiner opined 
that the veteran's funds should continue to be managed by a 
conservator.  The examiner further noted that the veteran's 
judgment is rather poor by history.  Since things were stable 
at that time, the examiner found that the wiser course would 
be to maintain the current arrangement.  The examiner 
reported a diagnosis of schizophrenia, chronic, paranoid 
type, and opined that the veteran should not be considered 
competent for VA purposes.

Since that decision, two VA examinations have been conducted:  
One in August 1997 and another in July 1998.  Both examiners 
arrived at the opinion that the veteran was not competent to 
manage his funds.  In addition, a field examiner in November 
1997 gave the same opinion.

In August 1997, the examiner mentioned the prior report in 
April 1996 of the veteran's indication that he spent his 
check on alcohol.  On examination, the veteran denied that 
alcohol abuse had been a significant factor in his being 
found incompetent to manage his funds, and that he had given 
his check to his brother.  He also noted that he had stopped 
drinking over the past year and a half and that he would not 
drink again even if he started to receive his money.  The 
examiner pointed out that the veteran was unable to 
consistently report his income and expenditures.  The 
veteran's report of how often he ate at restaurants varied 
from quite often to rarely.  He was unable to complete 
calculations which would be necessary for the management of 
his funds.  The examiner noted an example in which the 
veteran said that it would take $400 to spend per fishing 
trip, but could not compute how much it would cost per year 
if he went on a trip three times a month for three months.  
The veteran gave $1700 as the total amount.  The examiner 
commented that it was unlikely that the veteran would be able 
to manage his own financial affairs.  A payee had been 
managing his money for the past year, which the veteran 
claims she had not been saving.  The examiner further noted 
that the veteran does not have a good sense of his income in 
relation to his expenses, and that he has a longstanding 
history of impulsive spending and medication noncompliance.  
The examiner mentioned that the case was discussed with a 
nurse who is familiar with the veteran's treatment over the 
years.  The nurse indicated that the veteran was unable to 
manage his money.  The examiner opined that the veteran was 
not competent to handle his funds at that time, but that he 
might be able to do so at a time in the future if he is 
better stabilized psychiatrically.  

The November 1997 report of a field examiner was based on 
separate interviews with the veteran and with the custodian.  
The examiner noted that the veteran was not receiving his 
Prolixin injection every 2 weeks, and that taking his 
medication at home was a "hit and miss proposition and 
mostly miss."  The examiner's opinion was that 

this veteran continues to be unable to 
handle money or make financial decisions.  
He is a person open to victimization and 
exploitation by designing persons.  He 
needs a payee to protect his financial 
interests.

In July 1998, the veteran reported that he had not 
experienced any significant health problems, had been 
compliant with his medication, and had not used alcohol for 
about two to three years.  The examiner found that the 
veteran appeared to be relatively stable psychiatrically in 
comparison to his longer-term psychiatric symptomatology 
levels.  The examiner noted the prior history reported on 
previous examinations with regard to the veteran's behavior 
in relation to the handling of his finances.  The veteran 
reported that he had not engaged in that type of behavior for 
several months.  

The examiner explored veteran's spending habits with him 
during the examination.  The veteran reported that he 
receives $150 per week, but he frequently runs out of food 
and cigarettes even though his bills are paid prior to 
receiving his money.  The veteran reported that he could go 
two or three days without any food in his apartment because 
he runs out of money.  He smokes three packs of cigarettes 
per day and estimates that he spends about $40 per week on 
gasoline.  He went fishing several times in April, and 
estimated an average expenditure of $100 per trip.  However, 
he did note that the amount ranges between $50 to $200.  The 
veteran reported that he becomes distressed without 
cigarettes, and the examiner noted that it was obvious that 
the veteran could not budget his money sufficiently to ensure 
that he has cigarettes for the entire period between 
receiving checks.  The veteran also reported a number of 
incidental expenses that he incurs.  Those were noted to be 
occasionally taking his mother out to eat and giving her 
money.  That amount was estimated to be $20 per month since 
she does receive less money from her Social Security benefits 
than he does from his disability pension.  He goes to the 
movies once a month and goes out to eat about two times a 
week and has very few other incidental expenses.  When asked 
to estimate how much it costs him to go out and eat a month, 
the veteran was able to report that he almost always goes to 
Kentucky Fried Chicken where he eats as much as he wants for 
$6.25.  However, he significantly underestimated the total he 
spends to eat there when asked to come up with the amount per 
month.  He reported that it would cost $30 per month, rather 
than the $50 or more that it actually would cost.  Although 
he consistently denied having engaged in the type of behavior 
described in previous examination reports, the examiner 
reported that the treatment records of March 1998 show that 
the veteran's mother reported that he had been taken 
advantage of by individuals buying items from him at a low 
cost or charging him excessive interest to borrow money.  

The examiner determined that the veteran continues to have 
significant difficulty in managing his money even when his 
bills are paid in advance and his spending money is allocated 
to him on a weekly basis.  The examiner noted that even if 
the veteran is not engaging in those behaviors described on 
previous examinations, his lack of ability to control his 
impulses so that he has food and cigarettes consistently 
between receiving checks indicates that he is not competent 
to handle his funds.  

The examiner reported diagnoses of paranoid type 
schizophrenia, and alcohol abuse in remission.  The examiner 
opined that the veteran is not competent to manage his funds.  
The examiner pointed out that the veteran's pattern of 
impulse buying and inability to manage his pocket money 
indicates that he would not be able to pay his bills on time, 
budget his money effectively, and restrain from making ill-
advised purchases.  At that time, his schizophrenia appeared 
to be relatively stable, and in general, the veteran had 
complied with the basic elements of his psychiatric 
treatment.  

The Board finds that the evidence of record in this case 
establishes that the veteran's inability to manage his own 
affairs has continued.  Although the veteran claims that he 
no longer engages in the type of behavior upon which the 
initial determination of incompetency was based, the evidence 
consistently indicates that the veteran still cannot manage 
his funds.  As the examiners noted in the 1997 and 1998 
reports, the veteran could not calculate how much activities 
such as fishing trips and eating out would cost over a period 
of time, and that he goes without food and other items 
because he runs out of the spending money allocated to him 
per week.  Based on the opinions noted and the reported 
findings, it is evident that third party management of his 
funds is necessary.  The current evidence of record leads the 
Board to conclude that the veteran continues to lack the 
mental capacity to manage his own affairs in a responsible 
manner, including the disbursement of funds without 
limitation.  The evidence is not equally divided on this 
point, and no reasonable doubt arises; rather, the 
preponderance of the evidence is clearly in favor of a 
finding of continued incompetency.  Therefore, the veteran's 
claim must be denied.

ORDER

Entitlement to a determination of mental competency for VA 
benefits purposes has not been established, and the appeal is 
denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

